As filed with the Securities and Exchange Commission on May 18, 2011 1940 Act Registration No. 811-08685 1933 Act File No. 333-47415 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 35 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] (Check appropriate box or boxes) ROCHDALE INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of Principal Executive Office) (212) 702-3500 (Registrant's Telephone Number, including Area Code) Keith Shintani 2020 East Financial Way, Suite 100 Glendora, California 91741 (Name and address of agent for Service) copies to Laura Corsell, Esq. 123 South Broad Street Philadelphia, PA 19109-1099 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] On (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 35 to the Registration Statement of Rochdale Investment Trust (the “Trust”) on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.33, with respect to one new series to the Trust:Rochdale Emerging Markets Portfolio, filed on FormN-1A filed on April 18, 2011.This PEANo.35 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.33 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 18th day of May, 2011. ROCHDALE INVESTMENT TRUST By: /s/ Garrett R. D’Alessandro Garrett R. D’Alessandro President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 35 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Carl Acebes* Trustee May 18, 2011 Carl Acebes /s/Jerry Roland* Trustee May 18, 2011 Jerry Roland /s/Maxime C. Baretge* Trustee May 18, 2011 Maxime C. Baretge /s/Thomas J. Volpe* Trustee May 18, 2011 Thomas J. Volpe /s/Garrett R. D’Alessandro President and Principal Financial Officer May 18, 2011 Garrett R. D’Alessandro *By: /s/ Garrett R. D’Alessandro Garrett R. D’Alessandro Attorney-in-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
